Citation Nr: 9921698	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  93-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability to include C7 burst-type fracture residuals 
with quadriplegia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife, and [redacted] 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 12, 1984 to 
June 11, 1988.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 
rating decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO) which, in pertinent part, denied service 
connection for a chronic cervical spine disorder to include 
C7 burst-type fracture residuals with paraplegia.  In August 
1992, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In May 1995, the 
Board informed the veteran of its intention to request an 
independent medical expert's (IME) opinion to assist in the 
resolution of his claim.  In June 1995, the Board requested 
an opinion from an IME in neurosurgery.  In July 1995, the 
requested IME opinion was incorporated into the record.  In 
August 1995, the Board provided the veteran's accredited 
representative with a copy of the IME's opinion and informed 
him of the veteran's right to submit additional evidence 
and/or argument.  In October 1995, the national accredited 
representative stated that he had no further evidence or 
argument to submit.  In October 1995, the Board remanded the 
veteran's claim to the RO for additional development of the 
record.  In August 1997, the Board remanded the veteran's 
claim to the RO for additional action.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A chronic cervical spine disability was not shown during 
active service.  The veteran's current C7 burst-type fracture 
residuals including quadriplegia were initially manifested 
following service separation and have not been shown to have 
originated during active service.  


CONCLUSION OF LAW

A chronic cervical spine disability to include C7 burst-type 
fracture residuals with quadriplegia was not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R.§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible.  
The Board observes that the May 1995 IME opinion conveys that 
it would be helpful to have the X-ray films and computerized 
tomography scans associated with the veteran's June 1988 
treatment at Butler Memorial and Allegheny General Hospitals 
for review.  The Board's October 1995 and August 1997 remands 
instructed the RO to request such clinical documentation for 
incorporation into the record.  The RO's multiple attempts to 
obtain the requested material were unsuccessful.  Therefore, 
the Board notes that further attempts to obtain the records 
would most likely prove futile.  Accordingly, the Board finds 
that all relevant facts have been properly developed to the 
extent possible.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran's military medical records do not note any 
cervical spine abnormalities.  At his May 1988 physical 
examination for service separation, the veteran neither 
complained of nor exhibited any cervical spine abnormalities.  

Clinical documentation from Butler Memorial Hospital date on 
June 7, 1988 indicates that the veteran complained of 
numbness of the right arm below the elbow.  He reported that 
he had been pinned between a tractor and a door and rendered 
unconscious for four to five minutes.  On examination, the 
veteran exhibited abrasions on his neck around his Adam's 
apple and on his right clavicle and left elbow.  
Contemporaneous X-ray studies of the cervical spine revealed 
a well-corticated bone fragment located posterior to the C7 
transverse process and measuring one centimeter.  The 
radiologist commented that the bone fragment represented 
either "an ununited ossification center or the residua of 
old trauma, but this definitely does not represent an acute 
fracture."  

A June 10, 1988 treatment record from Butler Memorial 
Hospital notes the veteran complained of abdominal pain which 
had become manifest following his June 7, 1988 tractor 
accident.  A working diagnosis of splenic flexure syndrome 
was advanced.  

A June 25, 1988 hospital summary and associated clinical 
documentation from Butler Memorial Hospital relates that the 
veteran dove into a pond; struck his elbows against the 
bottom; and subsequently lost all sensation below his neck.  
He denied having either struck his head or lost 
consciousness.  Contemporaneous X-ray studies revealed a 
comminuted compression of the body of C7 with possibly some 
posterior displacement of the posterior aspect of the body 
and anterior displacement of several of the fragments in the 
anterior aspect of the body.  

A July 1988 hospital summary and associated clinical 
documentation from Allegheny General Hospital reflects that 
the veteran sustained a C7 burst fracture with complete cord 
and paraplegia in the June 25, 1988 accident.  The veteran 
reported that he had sustained his spinal injury after he 
dove into a pool with his hands above his head.  The veteran 
subsequently underwent a C7 anterior corpectomy with strut 
graft from C6-T1.  A contemporaneous X-ray study of the 
cervical spine revealed six complete vertebrae, a portion of 
C7, and a strut graft between C6 and T1.  

An October 1988 hospital summary and associated clinical 
documentation from Hamarville Rehabilitation Center, Inc., 
conveys that the veteran apparently sustained a C7 burst 
fracture when he dove into a four and one-half foot-deep 
swimming pool.  The veteran was reported to have an alcohol 
level of 103 at the time of his accident.  The veteran was 
diagnosed with "traumatic cervical 8 spastic, complete, 
motor and incomplete sensory quadriplegia secondary to 
cervical myelopathy secondary to cervical 7 burst fracture 
sustained 06/25/88."  

An August 1989 written statement from Harry Stump, Attorney, 
reports that the veteran had been drinking alcoholic 
beverages on June 25, 1988 to the extent of exhibiting a 
blood alcohol level of 0.1 when tested.  In his December 1990 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he had been injured on 
June 7, 1988 when he was pulled by a tractor and pinned 
against a garage door.  He stated that he sustained 
lacerations to the front of his neck and abrasions to both 
his back and arms.  He reported further that he had sustained 
a C7 fracture and associated paralysis from the chest down on 
June 25, 1988 after diving into a pond.  

A May 1991 evaluation from Michael P. Duncombe, M.D., conveys 
that the veteran was injured on June 7, 1988 when a tractor 
which he was working was started and pinned him against a 
building.  The veteran reported that he struck his head 
against a door.  He was seen by emergency room personnel who 
found him to exhibit only "minimal change" and sent him 
home.  The veteran indicated that he "instantly became 
paralyzed" after diving into a pond on June 25, 1988.  He 
denied having hit his head during the dive.  

In his February 1992 notice of disagreement, the veteran 
advanced that his June 7, 1988 tractor accident caused the 
small bone fragment identified on the June 7, 1988 X-ray 
study to break off from the C7 vertebral body and so weakened 
the vertebrae as to precipitate his June 25, 1988 C7 
burst-type fracture.  He asserted that the true extent of his 
June 7, 1988 C7 injury was not apparent due to the diagnostic 
techniques employed by the treating emergency room personnel.  

In his May 1992 substantive appeal, the veteran stated that 
he experienced significant limitation of motion of his neck 
with pain and right hand numbness at the time of his June 25, 
1988 accident.  In a May 1992 written statement, the local 
accredited representative asserted that while the bone 
fragment identified by the June 7, 1988 X-ray studies did not 
represent an acute fracture, "it only takes a small piece of 
bone to cut a nerve or to paralyze."  

At the August 1992 hearing on appeal, the veteran reiterated 
that he had been injured when he was struck by the tractor on 
June 7, 1988; was subsequently diagnosed by emergency room 
personnel with strained neck muscles; and sent home.  He 
recalled that he had experienced right hand numbness and neck 
stiffness following the June 7, 1988 accident which was 
present at the time of his June 25, 1988 accident.  In light 
of the minimal stress placed on his neck by the dive, the 
veteran believed that he had actually fractured his C7 
vertebra in the June 7, 1988 accident rather than the 
subsequent June 25, 1988 accident.  

In a March 1993 written statement, the local accredited 
representative reiterated that the veteran exhibited a "bone 
fragment to the C-7 transverse process" while being treated 
for his June 7, 1988 injuries.  The local accredited 
representative advanced that:

Common medical knowledge dictates that a 
slight, or hairline fracture is extremely 
difficult or impossible to pick up by/on 
X-rays.  A [computerized tomography] scan 
should have been performed.  Therefore, a 
clear and unmistakable diagnosis of the 
status of the C-7 vertebrae was 
impossible.  It cannot be clearly 
mandated that the C-7 vertebrae was or 
was not fractured.  ...  There is clearly 
no medical basis for denying service 
connection when the X-rays from the 
initial traumatic event were 
inconclusive.  The second traumatic event 
(the pool accident) occurred 18 days 
after the tractor incident.  ...  We 
believe the pressure of going under the 
water caused an already cracked vertebrae 
to burst.  Medically, this hypothesis 
cannot be proved, but, of greater 
importance is the fact that the VA cannot 
disprove this theory either.  

In an undated written statement, the veteran advanced that he 
was injured while on active duty and was discharged a few 
days later without being reexamined.  He stated that he had 
sustained the injury which culminated in quadriplegia within 
two weeks of service separation.  

The July 1995 IME opinion notes that the physician was 
provided with the veteran's clinical records.  He opined 
that:

I have reviewed the chart on [the 
veteran], in regards to his cervical 
spine and spinal cord injury.  I have 
reviewed his chart and looked at the 
X-ray reports dated 07/07/88 of the cross 
table lateral cervical spine and a 
complete cervical spine series.  On these 
X-ray studies[,] there was a 
well-corticated bone fragment reportedly 
posterior to the C7 transverse process in 
the cross table lateral; no mention is 
made of this on the complete cervical 
spine series.  Both sets of X-rays were 
reported as showing no evidence of an 
acute fracture.  At the time of his 
injury, he complained of some numbness in 
his right arm, but on examination, this 
apparently was not substantiated and he 
was discharged.  
Later on the 25th of June, following a 
diving accident, he was rendered 
quadriplegic with the cord level at C7, 
8.  The [computerized tomography] scan to 
the cervical spine done on the 27th of 
June 1988 was reported as showing a 
fracture involving the body and posterior 
arches of C7 with canal compromise of at 
least 50% of its transverse diameter.  
Spinous process of C7 is fractured as 
well.  Adjacent vertebra intact.  The 
patient's quadraparalysis has persisted 
until the present time.  

It would help to review the X-rays and 
scans taken in June of 1988, but the 
report of the cervical spine on the 7th 
of June does not sound as though there is 
any clinical significance that can be 
attached to it.  The injury on the 25th 
of June is typical of an injury one would 
receive diving into shallow water and 
striking his head.  I do not think that 
the two are related and do not feel that 
the injury on the 7th of June contributed 
to the stated injury that the patient had 
on the 25th of June.  

In a May 1997 written statement, the local accredited 
representative noted that the IME opinion concluded that the 
veteran's C7 fracture residuals were consistent with the type 
of injury sustained after diving into shallow water and 
striking one's head.  The local accredited representative 
advanced that, as the veteran had consistently denied 
striking his head on the bottom of the pool, it would be 
erroneous "to characterize the injury as consistent with 
head trauma (diving)."  In his July 1997 Written Brief 
Presentation, the national accredited representative asserted 
that: "the cervical spine injury had already occurred from 
the tractor accident;" "his neck was weakened or a fracture 
was not noticed due to the lack of a magnetic resonance 
imaging (MRI) or [computerized tomography] scan at Butler 
Memorial Hospital;" and "it was only a matter of time 
before any shock or blow to the cervical spine would have 
caused his paralysis."  
An October 1997 written statement from James R. Macielak, 
M.D., notes that the veteran reported that he had been 
involved in a June 7, 1988 tractor accident during active 
service in which he was run over and his head and neck 
pinned; had experienced the immediate onset of cervical spine 
pain and limitation of motion and right upper extremity 
numbness following the tractor accident; was subsequently 
diagnosed with a neck sprain at Butler Memorial Hospital; 
sustained a second cervical spine injury on June 25, 1988 
when he performed a "racing dive" into four feet of water; 
and was diagnosed with a burst-type C7 fracture with 
associated permanent quadriplegia.  Dr. Macielak reviewed 
X-ray studies dated March 3, 1997 and a 1988 computerized 
tomography study which had been provided by the veteran.  The 
doctor commented that:

As far as the etiology, the details of 
the second injury, the dive, did not 
sufficiently explain the injury sustained 
by [the veteran].  He stated that there 
was no loss of consciousness, he did not 
strike his head on anything, and there is 
no mention of any scalp laceration or 
abrasion in the ER sheets.  Based on the 
history presented by [the veteran], 
including the immediate onset and 
persistence of right upper extremity 
numbness in an ulnar distribution, as 
well as significant cervical pain, I 
believe that his first injury, when he 
was pinned by the tractor, 
"prestressed" the spine, resulting in 
the subsequent burst-type fracture at C7.  
Certainly no further imaging studies of 
the spine, such as a [computerized 
tomography] or [magnetic resonance 
imaging] were done following his first 
cervical injury, which may have detected 
that.  The C7 vertebra is notoriously 
difficult to visualize, given its 
presence at the cervical thoracic 
junction.  Many times injuries to this 
vertebra and the cervical thoracic 
junction have been missed due to 
technical difficulties in obtaining 
satisfactory images from this area.  
At a February 1998 VA examination for compensation purposes, 
the examiner noted the veteran's June 7, 1988 and June 25, 
1988 accidents.  The physician commented that:

Although these two injuries are certainly 
temporally related, there is nothing in 
the medical record suggesting that these 
are in fact causally related, that is, 
that the injury on June 7, 1988, 
predisposed the patient to injury on June 
25, 1988.  ...  While it is possible that 
if the patient sustained a neurupraxia 
(sic) or possibly a cervical disk type 
injury on June 7, 1988, there is no 
indication of any bony injury at that 
time.  Clearly, the pathology on June 25, 
1988, was a bony injury to the C7 
vertebrae.  Therefore, it does not appear 
that the injury of June 7, 1988, 
predisposed the patient to the injury on 
June 25, 1988.  

In a May 1999 written statement, the local accredited 
representative asserts that the Dr. Macielak's opinion is 
more persuasive than either the IME and the VA examiner's 
opinions as he "is the only doctor or (sic) record to have 
read the E. R. X-rays before making his conclusions."  The 
local accredited representative directs the Board's attention 
to the provisions of 38 U.S.C.A. § 1154 (West 1991).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts on appeal that he sustained his current 
C7 fracture residuals including quadriplegia as the result of 
his June 7, 1988 inservice cervical spine injury and/or the 
bone fragment initially identified during treatment of that 
injury.  He states that he experienced significant cervical 
spine and right upper extremity symptoms following the June 
7, 1988 accident which persisted until his June 25, 1988 
accident.  The Board observes that the veteran sustained neck 
and upper extremity injuries on June 7, 1988 when he was 
struck by a tractor and pinned against a door.  The veteran 
was seen that day in Butler Memorial Hospital's emergency 
room with complaints of right upper extremity numbness and 
multiple abrasions to the neck and the upper extremities.  A 
contemporaneous X-ray study of the cervical spine revealed an 
old corticated bone fragment near the C7 vertebral body 
consistent with an ununited ossification center or the 
residuals of old trauma.  There was no evidence of an acute 
fracture.  A June 10, 1988 treatment record from Butler 
Memorial Hospital reflects that the veteran complained of 
abdominal pain and was diagnosed with splenic flexure 
syndrome.  The veteran was not reported to have either 
complained of or exhibited any cervical spine abnormalities 
at that time.  The veteran was discharged from active service 
on June 11, 1988.  On June 25, 1988, the veteran apparently 
consumed a significant amount of alcohol; dove into a pond; 
and sustained a burst-type fracture of C7 with resulting 
quadriplegia.  He subsequently underwent a C7 anterior 
corpectomy with strut graft from C6-T1.  The corticated bone 
fragment was apparently removed during the surgical 
procedure.  

While Dr. Macielak opined that the veteran's June 7, 1988 
accident "'prestressed' the spine" which ultimately 
resulted in a burst-type fracture at C7," the IME and the 
examiner at the February 1998 VA examination for compensation 
purposes determined that the veteran's June 25 1988 C7 
fracture was consistent with a diving accident and was not 
etiologically related to the June 7, 1988 accident.  None of 
the three physicians attributed the corticated bone fragment 
identified by the June 7, 1988 X-ray study to the June 7, 
1988 accident or concluded that it played any role in the 
June 25, 1988 C7 fracture.  While acknowledging that Dr. 
Macielak had the opportunity to examine the veteran, the 
Board finds that he initially examined the veteran during the 
pendency of the instant appeal and based his conclusions 
explicitly upon the veteran's subjective history of 
significant persistent cervical spine and right upper 
extremity symptoms between the two accidents.  Such a history 
is belied by the June 10, 1988 treatment record from Butler 
Memorial Hospital which notes that the veteran complained 
only of abdominal pain.  Further, the veteran's recollection 
of the events surrounding the dive may be clouded by his 
apparent significant blood alcohol level at the time of the 
accident.  The doctor concluded that the veteran's C7 
vertebra was "prestressed" without advancing that the 
vertebra was fractured or otherwise defining what he denoted 
by the term.  In the absence of such clarification, the 
opinion is of limited probative value.  Therefore, the Board 
finds that the opinions of the IME and the VA physician at 
the February 1988 concluding that the veteran was injured in 
a June 25, 1988 diving accident and sustained C7 burst-type 
fracture residuals consistent with such an accident to be 
more persuasive.  

The veteran and his accredited representatives have advanced 
on appeal that the veteran either sustained his C7 fracture 
in his inservice June 7, 1988 tractor accident or secondary 
to the bone fragment identified by the June 7, 1988 private 
X-ray study.  The Court has held that lay assertions of 
medical causation do not constitute competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, such statements 
may not be considered as competent evidence.  The veteran's 
beliefs, even when firmly held, are not competent.  The 
veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  

The Board observes that a bone fragment approximate to the C7 
vertebral body was initially observed during active service.  
The July 1988 X-ray study from Allegheny General Hospital 
does not show the fragment.  It was apparently removed during 
the veteran's C7 corpectomy.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board concludes that service connection for a chronic 
cervical spine disability to include C7 burst-type fracture 
residuals with quadriplegia is not warranted.  


ORDER

Service connection for a chronic cervical spine disability to 
include C7 burst-type fracture residuals with quadriplegia is 
denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

